Title: From George Washington to Major General Nathanael Greene, 15 July 1780
From: Washington, George
To: Greene, Nathanael


					
						Dr Sir.
						Head Quarters [Preakness, N.J.] 15th July 1780
					
					The moment for commencing our operations is so near that no time is to be lost in bringing forward to the North-River, a proper proportion of intrenching tools for an operation against New York with all the tents which can be procured. To you it would be wholly unnecessary to recommend expedition. I am Dr Sir &.
					
						P.S. have you intrenching tools in this quarter, or how soon could they be had in case we should have occasion for them.
					
				